While the matter was improperly transferred to this Court pursuant to CPLR 7804 (g), it must be dismissed. When an employee chooses to appeal a disciplinary determination to the Civil Service Commission pursuant to Civil Service Law § 76, substantial evidence and arbitrary and capricious standards of review are not applicable; neither is the penalty subject to review (Matter of New York City Dept. of Envtl. Protection v New York City Civ. Serv. Commn., 78 NY2d 318, 323). Under Civil Service Law § 76 (3), the Commission’s determination is "final and conclusive,” making judicial review available only if a constitutional right is implicated, or the agency has acted illegally, unconstitutionally, or in excess of its jurisdiction. Such is not the case here. Concur — Murphy, P. J., Ellerin, Wallach and Smith, JJ.